THE COURT.
Notice of appeal from the judgment in the above-entitled cause was served and filed by defendant on July 20, 1915. On July 23, 1915, undertaking on appeal was filed. September 16, 1915, bill of exceptions was duly settled, and on December 13, 1915, motion for new trial was denied. Appellant has made no request of the clerk of the superior court to certify to a correct or any transcript of the record, and no further proceedings have been had toward prosecuting the appeal.
More than forty days having elapsed since the appeal was perfected and no transcript having been filed or extension of time given within which to file such transcript, on motion of respondents the appeal from the judgment is dismissed.